Case 1:19-cv-00005-MSM-PAS , Document 53-5 Filed 01/22/20 Page 1 of 5 PagelD #: 785

Fay Servicing, LLC PRESORT
PO Box 9002 First-Class Mail
Temecula, CA 92589-9002 U.S. Postage and
Fees Paid
WsOo

23271 507bb

 

 

 

 

Send Payments to:

Fay Servicing, LLG

Attn: Payment Processing

PO Box 3187

Carol Stream, IL 60132-3187

20171215-256

Send Correspondence to:
S , LLC
ith: Customer Sere Dept aad BL Uae ULE aah ead eb

PO Box 809441 Dolores Cepeda
Chicago, IL 60680-9444 177 DEXTER ST FL 1
PROVIDENCE, RI 02907-2404

 

 

aU

W_GEN_DEMAND
Case 1:19-cv-00005-MSM-PAS Document 53-5 Filed 01/22/20 Page 2 of 5 PagelD #: 786

 

 

12/15/2017

Dolores Cepeda
177 DEXTER ST FL 1
PROVIDENCE, RI 02907-2404

Loan Number: 181065
Property Address: 177 Dexter St
Providence, RI 02907

Dear Dolores Cepeda:

This letter is formal notice by Fay Servicing, LLC, the Servicer of the above-referenced loan, on behalf of
Wilmington Trust National Association not in its individual capacity but solely as trustee for MFRA Trust
2014-2, that you are in default under the terms of the documents creating and securing your Loan described
above, including the Note and Deed of Trust/Mortgage/Security Deed (“Security Instrument”), for failure to
pay amounts due.

You have a right to cure your default. To cure the default, you must pay the full amount of the default on this
loan by 01/19/2018 (or if said date falls on a Saturday, Sunday, or legal holiday, then on the first business day
thereafter). Failure to cure the default on or before this date may result in acceleration of the sums secured by
the Security Instrument, foreclosure by judicial proceeding where applicable, and sale of the property.

As of the date of this notice, the total amount required to cure the default is $7,504.99, which consists of the

following:
Next Payment Due Date: 08/01/2017
Total Monthly Payments Due: $9,234.94
08/01/2017 at $1,855.50
09/01/2017 at $1,855.50
10/01/2017 at $1,855.50
11/01/2017 at $1,834.22
12/01/2017 at $1,834.22
Late Charges: $0,00
Other Charges: Uncollected NSF Fees: $0.00
Other Fees: 30,00
Corporate Advance Balance: $67,50
Unapplied Balance: ($1,797.45)
TOTAL YOU MUST PAY TO CURE DEFAULT: $7,504.99

You can cure this default by making a payment of $7,504.99 by 01/19/2018. Please note any additional
monthly payments, late charges and other charges that may be due under the Note, Security Instrument and
applicable law after the date of this notice must also be paid to bring your account current. You may contact
our Loss Mitigation Department at 8004957166 to obtain updated payment information. This letter is in no
way intended as a payoff statement for your mortgage, it merely states an amount necessary to cure the current

na

ry

bee
B&W GEN DEMAND — Rev,03/2017
Page 1 of 4 23271.507bb

 
Case 1:19-cv-00005-MSM-PAS Document 53-5 Filed 01/22/20 Page 3 of 5 PagelD #: 787

default, Please include your loan number and property address with your payment and send to:

Fay Servicing, LLC
PO Box 88009
Chicago, IL 60680-1009

If you wish to dispute the delinquency, or if you dispute the calculation of amount of the delinquency and.
reinstatement amount, you may contact us by calling 8004957166.

IF YOU ARE UNABLE TO BRING YOUR ACCOUNT CURRENT, Fay Servicing, LLC offers consumer
assistance programs designed to help resolve delinquencies and avoid foreclosure. These services are provided
without cost to our customers, You may be eligible for a loan workout plan or other similar alternative. If you
would like to learn more about these programs, you may contact the Loss Mitigation Department at
8004957166, Monday to Thursday 8:00am to 9:00pm CST Friday 8:30am to 5:00pm CST Saturday 10:00am
to 4:00pm CST, You may also visit our website www. fayservicing.com. WE ARE VERY INTERESTED IN
ASSISTING YOU,

You have the right to reinstate after acceleration and the right to bring a court action to assert the non-existence
of a default or any other defense to acceleration and sale. If foreclosure proceedings are undertaken, we may
pursue a deficiency judgment, if permitted by applicable law. Failure to respond to this letter may result in the
loss of your property, To the extent your obligation has been discharged or is subject to the automatic stay ina
bankruptcy case, this notice is for informational purposes only and does not constitute a demand for payment or
an attempt to collect a debt as your personal obligation, If you are tepresented by an attorney, please provide us
with the attorney’s name, address and telephone number.

Fay Servicing, LLC is attempting to collect a debt, and any information obtained will be used for that
purpose, Unless you notify us within thirty (30) days after receiving this notice that you dispute the
validity of this debt or any portion thereof, we will assume this debt is valid. [f you notify us within thirty
(30) days from receiving this notice that you dispute the validity of this debt or any portion thereof, we
will obtain verification of the debt or obtain a copy of a judgment and mail you a copy of such judgment
or verification. Upon your written request within thirty (30) days after the receipt of this letter, we will
provide you with the name and address of the original creditor, if the original creditor is different from
the current creditor.

You are notified that this default and any other legal action that may occur as a result thereof may be reported
to one or more local and national credit reporting agencies by Fay Servicing, LLC.

Attention Servicemembers and Dependents: Servicemembers on active duty, or a spouse or dependent of
such a servicemember, may be entitled to certain protections under the Servicemembers Civil Relief Act
(“SCRA”) regarding the servicemember’s interest rate and the risk of foreclosure, SCRA and certain state
laws provide important protections for you, including prohibiting foreclosure under most circumstances. If you
are currently in the military service, or have been within the last twelve (12) months, AND joined after signing
the Note and Security Instrument now in default, please notify Fay Servicing, LLC immediately. When
contacting Fay Servicing, LLC as to your military service, you must provide positive proof as to your military
status. Servicemembers and dependents with questions about the SCRA should contact their unit’s Judge
Advocate, or their installation’s Legal Assistance Officer, Homeowner counseling is also available at agencies
such as Military OneSource (www.militaryonesource.mil; 1-800-342-9647) and Armed Forces Legal
Assistance _(http://legalassistance.law.af.mil), and through HUD-certified housing counselors
(http:/Avww. hud. gov/offices/hsg/sfh/hce/hes.cfim), You can also contact us toll-free at 8004957166 if you have
questions about your rights under SCRA.

W_GEN_ DEMAND _ Rev,03/2017
Pape 2 of 4 A307 ,507bb

 
Case 1:19-cv-00005-MSM-PAS Document 53-5 Filed 01/22/20 Page 4 of 5 PagelD #: 788

For your benefit and assistance, there are government approved homeownership counseling agencies designed.
to help homeowners avoid losing their homes. To obtain a list of approved counseling agencies, please call
1-800-569-4287 or visit http://www.hud.gov/offices/hse/sfl/hcc/hos.cfm. You may also contact the
Homeownership Preservation Foundation’s Hope hotline at 1-888-995-HOPE (4673).

This matter is very important. Please give it your immediate attention.
Sincerely,

Fay Servicing, LLC

440 S LaSalle St, Suite 2000
Chicago, IL 60605
8004957166

ee
3 W_GEN_DEMAND — Rev.03/2017
Page 3 of 4 2387 L507bb

 
Case 1:19-cv-00005-MSM-PAS Document 53-5 Filed 01/22/20 Page 5 of 5 PagelD #: 789

W_GEN DEMAND _ Rev.03/2017
Page 4 of 4 2327 L507bb

 
